Citation Nr: 0911185	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 60 percent for lumbar 
injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The Board notes that VA received the Veteran's claim of 
entitlement to an increased rating for his back disability on 
February 21, 2002.  In the February 2003 rating decision on 
appeal, the RO increased the Veteran's disability rating for 
his back from 20 percent to 40 percent, effective February 
21, 2002.  Thereafter, in March 2003, the Veteran entered a 
notice of disagreement as to the propriety of the assigned 
disability rating.  A statement of the case was issued in 
March 2004.  In connection with the issuance of a 
supplemental statement of the case, a November 2004 rating 
decision granted a 60 percent rating, effective February 21, 
2002; a 100 percent evaluation from July 27, 2004, to 
September 30, 2004, based on surgical treatment necessitating 
convalescence; and continued the 60 percent rating, effective 
October 1, 2004.  The Veteran perfected his appeal in 
December 2004.  Thereafter, in a March 2005 rating decision, 
the RO granted a 100 percent evaluation from January 7, 2005, 
to February 28, 2005, based on surgical treatment 
necessitating convalescence and continued the 60 percent 
rating, effective March 1, 2005.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the Board has 
considered whether, during the periods where the Veteran is 
in receipt of a 60 percent rating for his back disability, he 
is entitled to an increased rating.  


FINDINGS OF FACT

Lumbar injury is manifested by pronounced intervertebral disc 
syndrome; severe limitation of motion of the lumbar spine 
with painful motion, spasm, weakness, and tenderness; and 
left and right lumbar radiculopathy, without objective 
evidence of any additional chronic neurologic manifestations; 
ankylosis of the spine or thoracolumbar spine; residuals of a 
vertebra fracture; or demonstrable deformity of a vertebral 
body.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for lumbar 
injury have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 
(2003), Diagnostic Code 5243, General Rating Formula for 
Diseases and Injuries of the Spine; Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

In the instant case, the Veteran was not advised of VA's 
duties to notify and assist prior to the initial February 
2003 AOJ decision.  Rather, April 2003 and December 2003 
letters informed the Veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, the December 
2003 letter informed the Veteran that, to substantiate his 
increased rating claim, the evidence must show a worsening of 
his disability.  In order to support his claim, the Veteran 
was advised to submit, or ask VA to obtain, records from any 
Federal agency, which may include medical records from the 
military, VA hospitals, and the Social Security 
Administration; records from State or local governments; 
private doctors and hospitals; and current or former 
employers.  

While such letters were issued after the initial rating 
decision in February 2003, the United States Court of Appeals 
for the Federal Circuit has held that VA could cure such a 
timing problem by readjudicating the Veteran's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the Veteran's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the April 2003 and December 2003 VCAA 
letters were issued, the Veteran's increased rating claim was 
readjudicated in the March 2004 statement of the case.  
Therefore, any defect with respect to the timing of the VCAA 
notice has been cured.

To the extent that the April 2003 and December 2003 letters 
did not meet all of the criteria as articulated by Vazquez-
Flores, supra, i.e., the letters did not provide the Veteran 
with the criteria under which his back disability is rated or 
advise him of what specific symptoms are necessary to be 
granted a higher rating, nor was he advised to submit 
evidence demonstrating the impact his back disability has on 
his daily life.  This being the case, the VCAA notice 
provided in this case was defective.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the claimant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 2 Vet. App. 37 (2008) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate the claim), citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 2 Vet. App. at 39.

With regard to the fact that the April 2003 and December 2003 
letters did not meet all of the criteria as articulated by 
Vazquez-Flores, supra, the Board finds that, based on various 
notices provided to the Veteran during the course of his 
appeal, a reasonable person could have been expected to 
understand what he needed to support his claim.  
Specifically, in the March 2004 statement of the case and 
November 2004 supplemental statement of the case, the Veteran 
was provided with the principles that govern VA's duties to 
notify and assist under 38 C.F.R. § 3.159 such that he could 
have been expected to understand the types of evidence that 
he should submit, or request that VA obtain, in order to 
substantiate his increased rating claim.  The Veteran was 
also advised that, pursuant to 38 C.F.R. § 3.321(a), the 
rating schedule is used for evaluating the degree of 
disabilities in claims for disability compensation and the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Moreover, as 
will be discussed in detail below, the schedular criteria for 
rating spine disabilities have been amended twice during the 
pendency of the Veteran's appeal.  In the March 2004 
statement of the case and the November 2004 supplemental 
statement of the case, the Veteran was advised of all 
relevant applicable rating criteria under which his back 
disability may be rated.  

Moreover, the Board finds that the Veteran has demonstrated 
actual knowledge of the need to submit evidence, to include 
lay statements in addition to medical records, that 
demonstrate the impact his back disability has on his 
employment and daily life.  Specifically, in his December 
2004 substantive appeal, the Veteran stated that he had 
chronic stiffness and pain that results in a difficulty in 
getting around and sleeping.  He further indicated that the 
pain and stiffness of his back disability affected his entire 
life as he cannot do even simple household chores, such as 
washing the dishes.  Relevant to his employment, the Veteran 
reported that he had a long commute and it is a labor to just 
get out of the car to get to the office.  Additionally, he 
indicated that his back disability affected the quality of 
his work as a telephone service center representative and the 
prolonged sitting was stressful.  Most recently, at his 
September 2007 VA examination, the Veteran reiterated the 
impact that his back disability has on his employment and 
daily life.  

Therefore, the Board finds that VA's error in failing to 
adequately notify the Veteran under the VCAA did not affect 
the essential fairness of the adjudication and, therefore, 
the presumption of prejudice flowing from the inadequate 
notice has been rebutted.  See Sanders, supra. 

The Board notes that the Veteran has not been advised of the 
evidence and information necessary to establish a disability 
rating and an effective date in accordance with 
Dingess/Hartman, supra.  However, as the Board concludes 
herein that the preponderance of the evidence is against the 
Veteran's claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Therefore, the Board finds no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

Accordingly, the Board finds that any VCAA notice error 
committed by the VA in this case was harmless.  All that the 
VCAA requires is that the duty to notify be satisfied and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
based on the foregoing, the Board finds that VA has satisfied 
its duty to notify the Veteran. 

Relevant to the duty to assist, VA treatment and private 
medical records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal.  
Additionally, the Veteran was provided with VA examinations 
in June 2002, March 2004, and September 2007 in order to 
adjudicate his increased rating claim.  Neither the Veteran 
nor his representative have argued that the examinations are 
inadequate for rating purposes.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibits symptoms that would 
warrant different evaluations during the course of the 
appeal, the assignment of staged ratings is appropriate.

The Veteran's back disability is currently evaluated as 60 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  The Board notes that, pertinent to the current 
appeal period, the Veteran has been assigned a 60 percent 
evaluation for the period prior to July 27, 2004; a 100 
percent evaluation from July 27, 2004, to September 30, 2004, 
based on surgical treatment necessitating convalescence; a 60 
percent evaluation for the period from October 1, 2004, to 
January 6, 2005; a 100 percent evaluation from January 7, 
2005, to February 28, 2005, based on surgical treatment 
necessitating convalescence; and a 60 percent evaluation for 
the period beginning March 1, 2005.  As such, the Board has 
considered whether, during the periods where the Veteran is 
in receipt of a 60 percent rating for his back disability, he 
is entitled to an increased rating.  In this regard, the 
Veteran contends that he is entitled to an increased rating 
because his back disability is getting worse and, due to the 
pain, stiffness, and weakness, he is having difficulty 
walking, sleeping, helping with household chores, and 
working.  As such, the Veteran argues that a rating in excess 
of 60 percent is warranted for his back disability. 

The Board observes that the schedular criteria for rating 
spine disabilities have been amended twice during the 
pendency of the Veteran's appeal.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  Moreover, as the Veteran's claim was 
pending at the time of both regulatory amendments, he is 
entitled to the application of the criteria most favorable to 
his claim.  See generally, Kuzma, supra; VAOPGCPREC 7-2003.  

As the Veteran's back disability has demonstrable 
neurological involvement and is evaluated under criteria 
pertinent to intervertebral disc syndrome, both the September 
2002 and September 2003 amendments are applicable to 
evaluating such disability.  The Board notes that the March 
2004 statement of the case and November 2004 supplemental 
statement of the case advised him of the regulations 
pertinent to rating spine disabilities in effect prior to 
September 2002, as of September 2002, and as of September 
2003.  Such documents also considered his back disability 
under all applicable criteria.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the Veteran's increased rating claim.  See 
Bernard, supra.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As will be discussed below, the Board finds that the 
Veteran's back disability is manifested by pronounced 
intervertebral disc syndrome; severe limitation of motion of 
the lumbar spine with painful motion, spasm, weakness, and 
tenderness; and left and right lumbar radiculopathy, without 
objective evidence of any additional chronic neurologic 
manifestations; ankylosis of the spine or thoracolumbar 
spine; residuals of a vertebra fracture; or, demonstrable 
deformity of a vertebral body.

The Veteran is currently in receipt of a 60 percent 
evaluation in contemplation of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc and little 
intermittent relief under Diagnostic Code 5293 (2002).  

Under all relevant regulations, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Pertinent to the rating of intervertebral disc syndrome, the 
Board observes that prior to September 23, 2002, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  However, the Board observes 
that the Veteran's currently assigned 60 percent evaluation 
is the maximum schedular rating under Diagnostic Code 5293 
(2002).  Therefore, he is not entitled to an increased 
evaluation under such Diagnostic Code.

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  Favorable 
ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  

Slight limitation of motion of the lumbar spine warrants a 10 
percent disability rating.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent disability rating.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003).  Lumbosacral strain with characteristic 
pain on motion warrants a 10 percent disability rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent disability rating.  
Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

When the Board evaluates the evidence of record under the 
pre-September 2003 rating criteria applicable to spine 
disabilities, except intervertebral disc syndrome, the Board 
finds that the Veteran is not entitled to a rating in excess 
of 60 percent for his back disability.  In this regard, the 
evidence does not reflect ankylosis of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type); residuals of a vertebra 
fracture with cord involvement, bedridden, or requiring long 
leg braces; or evidence of a demonstrable deformity of 
vertebral body.

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

Pertinent to the criteria relevant to evaluating 
intervertebral disc syndrome, effective September 2002, 
evaluated under Diagnostic Code 5293, the Board first notes 
that the Veteran's currently assigned 60 percent evaluation 
is the maximum schedular rating under Diagnostic Code 5293 
(2003) based on incapacitating episodes.  Therefore, he is 
not entitled to an increased criteria, however, the Board has 
considered whether, in combining orthopedic and neurologic 
manifestations, the Veteran is entitled to a rating in excess 
of 60 percent for his back disability.

Regarding chronic orthopedic manifestations of the Veteran's 
back disability, the Board finds that the Veteran meets the 
criteria for a 40 percent evaluation under Diagnostic Code 
5292 for severe limitation of motion of the lumbar spine with 
painful motion, spasm, weakness, and tenderness.  
Specifically, at the Veteran's June 2002 VA examination, he 
had point tenderness over the lumbosacral spine and flexed to 
30 degrees without pain.  Also, at his March 2004 VA 
examination, it was noted that he had flexion 30 degrees, 
extension to 8 degrees, flexion to the right to 22 degrees, 
flexion to the left to 14 degrees.  The examiner noted that 
the Veteran's motion stopped when the pain began.  Range of 
motion was limited by pain, fatigue, weakness, and lack of 
endurance.  There was objective evidence of painful motion, 
spasm, weakness, and tenderness.  The Veteran was noted to be 
flexed forward to 14 degrees.  The Board notes that, on range 
of motion testing at the Veteran's September 2007 VA 
examination, he demonstrated flexion to 5 degrees and no 
extension; however, when seated on the examining table with 
his legs straight, lumbar flexion was accomplished from zero 
to 60 degrees.  With standing, range of motion testing 
revealed left and right lateral flexion from zero to 5 
degrees and left and right rotation from zero to 5 degrees.  
The examiner noted that, on such range of motion testing, the 
Veteran's effort appeared to be less than what was possible.  
It was also observed that there was no further limitation of 
motion due to pain, weakness, incoordination, or fatigability 
following repetitive use.  When lying supine straight leg 
raise any motion of his legs results in an outcry of pain 
which appeared out of proportion, but he did not complain of 
pain when seated with legs extended straight with flexion to 
60 degrees.

Therefore, when evaluating the Veteran's chronic orthopedic 
manifestations of the Veteran's back disability, the Board 
finds that such warrant a 40 percent evaluation.  However, in 
the absence of ankylosis of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type); residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces; 
evidence of a demonstrable deformity of vertebral body; 
residuals of a vertebra fracture without cord involvement 
with abnormal mobility requiring a neck brace (jury mast); 
complete ankylosis of the spine at a favorable angle; or 
unfavorable ankylosis of the lumbar spine, a rating in excess 
of 40 percent is not warranted.

Pertinent to chronic neurologic manifestations, the Board 
finds that the Veteran meets the criteria for 10 percent 
evaluations for left and right lumbar radiculopathy under 
Diagnostic Code 8520 in contemplation of mild incomplete 
paralysis of the sciatic nerve bilaterally. 

Specifically, in March 2002, VA treatment records reflect 
that the Veteran had minimal tenderness in the lumbosacral 
spine as well as some muscle spasms.  The Veteran had 2+ 
reflexes in both extremities.  Power was 5/5 and straight leg 
raising was positive at 30 degrees.  At the Veteran's June 
2002 VA examination, his reflexes were normal.  In January 
2003, the Veteran complained of back pain radiating below his 
knees bilaterally with some parathesias.  Upon examination, 
the Veteran had 5/5 strength in all extremities.  His sensory 
was diminished in the distal lower extremities bilaterally.  
There was no saddle paresthesia.  

In December 2003, Dr. N.V.'s records show that the Veteran 
had definite sensory loss, namely vibratory sense, at the 
ankles and there was decreased pinprick sensation over L5 and 
S1 bilaterally and, to some extent, over L4 at the foot.  

Upon neurological examination at the Veteran's March 2004 VA 
examination, deep tendon reflexes were 2+ active and equal at 
the knees.  In September 2004, the Veteran complained of 
swelling in the left lower extremity.  The Veteran denied any 
genitourinary, gastrointestinal symptoms, numbness of lower 
extremities, weakness, or increased falls.  Objectively, the 
Veteran had 2+ deep tendon reflexes, positive sensory to 
pinprick, gait was steady, and Romberg's sign was negative, 
and strength was 5/5.  

In January 2005, prior to the Veteran's microdiskectomy, it 
was noted that he experienced severe pain with radiation down 
the posterior aspect of his left leg.  Additionally, he had 
dysfunction of the muscles of the left leg with problems 
involving the left foot.  On motor examination, the Veteran 
had 4/5 weakness in the left ankle dorsiflexors and plantar 
flexors.  Left ankle jerk was 1/4 and sensation was decreased 
in the left S1 distribution.  The Veteran's lumbar MRI 
revealed S1 nerve root demonstrated recurrent disk herniation 
in the left L5-S1 interspace with concurrent compression of 
the left S1 nerve root.

In November 2005, the Veteran was seen in the neurology 
clinic with complaints of weakness and pain shooting down the 
left lower extremity.  Upon examination, muscle strength was 
difficult, secondary to pain.  The Veteran gave a poor effort 
and was essentially 5/5 in all extremities with significant 
give-way weakness in the left lower extremity, probably 
limited by pain.  Deep tendon reflexes were absent at the 
ankles, trace at the left knee, 2+ at the right knee and 1+ 
in the upper extremities.  Sensation was decreased to 
pinprick to mid to high foot in both lower extremities.  The 
Veteran did not have a foot drop on walking or significant 
weakness in the proximal muscles of the leg during gait.  The 
neurology resident assessed a history of an L5-S1 herniated 
disc with radiculopathy in the left leg.  The physician 
further indicated that some of his sensory symptoms were more 
secondary to his diabetes.  

Also in November 2005, examination revealed no gross 
neurological deficits noticed.  The Veteran had 4/5 weakness 
of the lower extremities bilaterally, mainly due to worsening 
of back pain on  movement of lower extremities.  In March 
2006, the Veteran complained of lower extremity weakness and 
pain.  In November 2006, the Veteran was being treated for 
lumbar radiculopathy.  In December 2006, a VA feet 
examination revealed a diagnosis of diabetic peripheral 
neuropathy, causing dysesthesias in the balls of the 
Veteran's feet.  At the Veteran's September 2007 VA 
examination, patellar reflexes and ankle jerks bilaterally 
were 1+.  Sensation was intact to light touch throughout the 
lower extremities.  

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record reflects that the Veteran's left and 
right lumbar radiculopathy is manifested by subjective 
complaints of radiating pain and parathesias with decreased 
sensation and reduced muscle strength.  As the Veteran's 
complaints are wholly sensory, the Board finds that his left 
and right lumbar radiculopathy warrants 10 percent 
evaluations under Diagnostic Code 8520 in contemplation of 
mild incomplete paralysis of the sciatic nerve bilaterally.

The Board observes that March 2002 and January 2003 VA 
treatment records reflect that the Veteran had been 
incontinent of bladder in the past.  In January 2003, there 
was no bowel incontinence.  Upon examination, there was no 
saddle paresthesia.  Rectal tone was normal.  He was told to 
report to the emergency room if he experienced bowel or 
bladder incontinence.  However, the remainder of the 
Veteran's treatment records are negative for objective 
evidence documenting such complaints.  In fact, in February 
2002, the Veteran denied any bowel or bladder symptoms and, 
in September 2004, he denied any genitourinary or 
gastrointestinal symptoms.  Moreover, there is no indicated 
that any such complaints are associated with the Veteran's 
service-connected back disability.  Therefore, the Board 
finds that, since such neurologic complaints are not chronic 
in nature and are not related to the Veteran's back 
disability, separate ratings are not warranted.  

Therefore, based on the preceding findings, if the Board were 
to combine, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, the Veteran's 
resulting combined disability rating would be 80 percent.  He 
currently is in receipt of a 90 percent combined disability 
rating, effective February 21, 2002.  Therefore, by 
evaluating his chronic orthopedic and neurologic 
manifestations of his back disability separately, the Veteran 
is not entitled to a higher rating.  As such, a rating in 
excess of 60 percent under Diagnostic Code 5293 (2003) is not 
warranted for the Veteran's back disability.

The new regulations that became effective on September 23, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2008).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 60 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

Under the General Rating Formula, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 60 
percent.  In this regard, the preponderance of the evidence 
of record fails to demonstrate unfavorable ankylosis of the 
entire spine.  

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  In this regard, if the Board were to 
separately rate the Veteran's chronic orthopedic and 
neurologic manifestations of his back disability, he would be 
entitled to a 40 percent rating under the General Rating 
Formula in contemplation of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less and 10 
percent evaluations for his left and right lumbar 
radiculopathy under Diagnostic Code 8520 in contemplation of 
mild incomplete paralysis of the sciatic nerve bilaterally.  
As indicated previously, if the Board were to combine under 
38 C.F.R. § 4.25 the separate evaluations of chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, the Veteran's 
resulting combined disability rating would be 80 percent.  He 
currently is in receipt of a 90 percent combined disability 
rating, effective February 21, 2002.  Therefore, by 
evaluating his chronic orthopedic and neurologic 
manifestations of his back disability separately, the Veteran 
is not entitled to a higher rating.  As such, a rating in 
excess of 60 percent under the General Rating Formula is not 
warranted for the Veteran's back disability.

When considering the Veteran's back disability under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the Board notes that he is already 
in receipt of the maximum rating under such criteria and, 
therefore, he is not entitled to a rating in excess of 60 
percent.

The Board has considered whether staged ratings under Hart, 
supra, are appropriate for the Veteran's service-connected 
back disability; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning staged ratings for such disability is 
not warranted. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that, at the Veteran's 
September 2007 VA examination, it was noted that he worked at 
the Social Security Administration.  He indicated that he was 
able to go to work and the examiner determined that he was 
able to perform his activities at work.  The Board notes that 
the Veteran missed work while he convalesced following his 
two back surgeries; however, he has already been awarded 
temporary total evaluations in recognition of the time he 
missed from work. 

As such, the Board finds no evidence that the Veteran's 
service-connected back disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected back disability do not result in 
a marked functional impairment in any way or to a degree 
other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  





	(CONTINUED ON NEXT PAGE)





The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for a rating in 
excess of 60 percent for his back disability.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 60 percent for lumbar injury is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


